


March 2, 2017

Board of Directors
Quantum Corporation
224 Airport Parkway, Suite 300
San Jose, California 95110

Re: Resignation from Board of Directors (the “Board”)

Dear Board Members:

Reference is made to that certain Agreement by and among Quantum Corporation
(the “Company”) and the VIEX Entities (as identified therein) dated March 2,
2017 (the “Settlement Agreement”). All capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Settlement
Agreement.

In accordance with Section 1(j) of the Settlement Agreement, I hereby
immediately and irrevocably resign from the Board effective upon and
simultaneously with the selection and appointment of the second New Director
(the “Resignation”).

I hereby irrevocably waive any claim or potential claim arising from, or that
may be deemed to arise as a result of, the Resignation constituting an event
described in clause 4(d)(y)(i) of the definition of “Involuntary Termination”
set forth in the Quantum Corporation Amended and Restated Change of Control
Agreement dated December 3, 2015 (the “CoC Agreement”). For the avoidance of
doubt, the foregoing waiver does not constitute a waiver of any other claim or
right of the undersigned that may arise following the occurrence of the Change
of Control (as defined in the CoC Agreement) that will result from the
transactions contemplated by the Settlement Agreement.

The undersigned does hereby agree to take all such further actions, if any, as
are necessary or advisable to effect this resignation.

The VIEX Entities are intended third-party beneficiaries of this Resignation.

Sincerely,

/s/ Jon W. Gacek Jon W. Gacek


cc: Shawn Hall, General Counsel and Secretary

--------------------------------------------------------------------------------